NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE AGA MEDICAL CORPORATION,
Petitioner. ~
Misce11aneous Docket No. 125
011 Petition for Writ of Mandamus to the United
States District Court for the District of De1aWa1_'e in case
no. 11-CV-0539, Judge Jerome B. Simandle.
ON PETITION
ORDER
AGA Medica1 Corporation submits a petition for a
writ of mandamus to (1) direct the United States District
Court for the District of De1aware to vacate the portions
of its March 19, 2012 order that denied AGA’s motion to
dismiss the case for lack of subject matter jurisdiction and
transferred the case to the United States District Court
for the District of Minnesota, and to (2) direct the De1a-
ware court to dismiss the case.
Upon consideration thereof,
IT ls 0RDERED THAT:

2
W.L. Gore & Associates, Inc. is directed to respond no
later than l\/lay 3, 2012.
FoR THE CoUsT
APR 1 8 2012
/s/ J an Horbaly
Date J an Horb a1y
C1erk
cc: Rabea Jama1 Zayed, Esq. .
Andrea Lynn Wayda, Esq.
Clerk, United States District Court for the District of
De1aware
C1erk, United States District Court for the District of
Minnesota
s19
FlLED
u.s. comm oF APPF_ALs ma
ms FEr)a2AL c:HculT
APR 1 8 ZU12
JAN HOHBALY
CLERK